DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 05/25/2018.
Claims 1–20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1 & 13 & 20 recite a system, method, and computer-readable memory device for monitoring patient health. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIMS 1 & 13 & 20 recite, at least in part, a computer-implemented method for monitoring patient health, the method comprising the following operations performed by at least one processor: sending, to a client device associated with a patient, messages according to a query setting; receiving, from the client device associated with the patient, first patient data comprising responses to the messages; receiving, from an electronic device associated with the patient and comprising a sensor, second patient data comprising sensor data corresponding to the patient; performing computational analysis on the first patient data and the second patient data to generate third patient data; and generating a unique digital fingerprint for the patient based on the first patient data, the second patient data, and the third patient data. 
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving…first patient data comprising responses to the messages) and mental processes that can be performed in the human mind (e.g., performing computational analysis on the first patient data and the second patient data to generate third patient data) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain an inventive concept sufficient to integrate the claimed abstract idea into a practical application. 
The claims and specification recite additional elements including at least a storage device, user devices, client devices, a general processor, an electronic device, a database, and network. These elements are broadly recited in the specification at, for example, paragraph [049] which describes the client devices. “[049] Device 120 of user 121 and device 140 of user 141 represent client devices utilized by users. Examples of such devices include, for example, a mobile device, a tablet, a laptop, a cellular device, a personal computer, a smartphone (e.g., Apple iPhone, Blackberry, Android-based phones, etc.), wearable smart device such as a smart watch, notebooks, etc. Devices 120 and 140 may include a network component to communicate with server 110 via network interface 116 over a communications network. The network interface 116 may employ connection protocols including, without limitation, direct connect, Ethernet (e.g., twisted pair 10/100/1000 Base T), transmission control protocol/internet protocol (TCP/IP), token ring, IEEE 802.11a/b/g/n/x, BluetoothTM, infrared, or long or short range wireless transmission protocols. The communication network may include, without limitation, a direct interconnection, local area network (LAN), wide area network (WAN), wireless network (e.g., using Wireless Application Protocol), the Internet, a cellular network, or any other type of network."  This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of monitoring patient health in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing monitoring process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but 
CLAIMS 2-12 and 14-19 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. The dependent claims inherit all of the limitations of the independent claims and thus are directed to the same abstract ideas identified for the independent claims and/or recite field of use limitations. These steps are consistent with the types of ideas found to be methods of organizing human activity and mental processes. Therefore, the descriptions in claims 2-12 and 14-19 are abstract ideas and do not contain additional elements for consideration.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

CLAIMS 1-20 are rejected as under 35 U.S.C. 102(a) as being anticipated by Boland (US 2018/0181721).

CLAIM 1 & 13 & 20 – 
Independent claims 13 & 20 are substantially the same and thus are rejected for
substantially the same reasons as the first independent claim. 

Boland teaches a system having the limitations of:
A computerized system for monitoring patient health, the system comprising: a storage device that stores a set of instructions; and at least one processor configured to execute the stored instructions to perform operations including: (Boland [0022] FIGS. 1, 13A-13B are example diagrams of a mobile application interface through which communication between a patient and a patient care team member communication system is provided in accordance with one illustrative embodiment)
sending, to a client device associated with a patient, messages according to a query setting; (Boland [0022] FIGS. 13A-13B see 1310. [0220] FIG. 13A illustrates an example communication interface from the perspective of a patient's mobile communication device using a mobile application in accordance with one illustrative embodiment. As shown in FIG. 13A, the communication exchange depicted shows a message 1310 from the care team member's computing device asking the patient about a recent increase in the patient's weight. This message may be an automatically generated (scripted) or manually generated by the care team member, however the patient's interface does not distinguish between whether the message 1310 is automatically generated or manual. The patient may response to the message 1310 with their responsive message 1320 as if the patient is speaking with a human being, which they may or may not be depending on the particular timing during the communication session. Thus, the patient has the perspective that the messages 1310, 1320 that are being exchanged are with a human being even though there may be a mixture of automated and manually generated messages such that the human care team member only periodically interfaces with the patient while other times the automated system performs the communications.)
receiving, from the client device associated with the patient, first patient data comprising responses to the messages; (Boland [0022] FIGS. 13A-13B see 1310. [0220] The patient may response to the message 1310 with their responsive message 1320 as if the patient is speaking with a human being, which they may or may not be depending on the particular timing during the communication session.)
receiving, from an electronic device associated with the patient and comprising a sensor, second patient data comprising sensor data corresponding to the patient; (Boland [0190] As noted above, the assessor system(s) 430 in FIG. 4, for example, may pull in health/activity data from patient system(s) 441, such as sensor data from patient monitoring devices, e.g., smart scales, wearable monitoring devices such as FitBit.TM., or other Internet of Things (IoT) devices. The PCPCM system 410 generates a personalized care plan (PCP) for the patient and the care plan manager that sets forth a set of goals with regard to aspects of the patient's health (e.g., weight, diet, activity, medication, etc.). The PCPCM system 410 may utilize scripted and ad hoc messaging mechanisms to exchange messages between the system, the patient, and the care team member(s), such as via communication workflow engine 1420 and communication engine 1450, for example)
performing computational analysis on the first patient data and the second patient data to generate third patient data; and (Boland [0038] The various lifestyle information data may be obtained directly from the patient, such as via an electronic questionnaire, through analysis of electronic medical records (EMRs) or other entries in databases associated with the patient (e.g., governmental databases associated with a patient's social security number, address, or the like), or otherwise obtained from one or more monitoring devices and/or applications utilized on one or more computing devices associated with the patient and with which the patient interacts, e.g., patient tracking applications on a smart phone, a medical monitoring device, or the like, that monitors physical activity, food logs, and the like. This lifestyle information, which is representative of generated third patient data, may be generated from static information and may also be dynamically updated on a periodic or constant basis to obtain the most current lifestyle information representative of the patient's current lifestyle. The lifestyle information is utilized to customize or personalize a patient care plan for the specific patient such that the patient is presented with a resulting patient care plan that the patient feels is tailored specifically to them and the way they conduct their lives. [0048] Various lifestyle information analysis logic is provided to evaluate and classify the patient's lifestyle in accordance with a number of defined lifestyle categories, therefore this third patient data is generated by performing computational analysis on the first patient data and the second patient data. For example, the patient's lifestyle may be categorized according to level of physical activity, level of availability to healthy food sources, quality of home and work environment (lighting, air quality, quietness, safety, etc.), level of access to exercise facilities, various qualitative aspects of the patient's home and work life, and the like.)
generating a unique digital fingerprint for the patient based on the first patient data, the second patient data, and the third patient data. (Boland [0031] Each individual patient has a specific and different set of lifestyle conditions that make that patient unique from other patients. It is this uniqueness that is not reflected in the patient care plans generated by known mechanisms. [0038] The various lifestyle information data may be obtained directly from the patient, such as via an electronic questionnaire, through analysis of electronic medical records (EMRs) or other entries in databases associated with the patient (e.g., governmental databases associated with a patient's social security number, address, or the like), or otherwise obtained from one or more monitoring devices and/or applications utilized on one or more computing devices associated with the patient and with which the patient interacts, e.g., patient tracking applications on a smart phone, a medical monitoring device, or the like, that monitors physical activity, food logs, and the like. This lifestyle information may be generated from static information and may also be dynamically updated on a periodic or constant basis to obtain the most current lifestyle information representative of the patient's current lifestyle. The lifestyle information is utilized to customize or personalize a patient care plan for the specific patient such that the patient is presented with a resulting patient care plan that the patient feels is tailored specifically to them and the way they conduct their lives. [0048] Various lifestyle information analysis logic is provided to evaluate and classify the patient's lifestyle in accordance with a number of defined lifestyle categories. For example, the patient's lifestyle may be categorized according to level of physical activity, level of availability to healthy food sources, quality of home and work environment (lighting, air quality, quietness, safety, etc.), level of access to exercise facilities, various qualitative aspects of the patient's home and work life, and the like. From these categories, a more specific patient care plan is generated to achieve the goals and actions of the generic patient care plan, e.g., prescribe a specific type of diet plan which the patient has access to foods that meet with the diet plan and has a schedule that facilitates preparation of particular types of food.)
CLAIM 2 & 14 – 
Boland further discloses a system having the limitations of:
The system of claim 1, wherein performing computational analysis on the first patient data comprises comparing the responses to the messages to historical responses to previous messages for the patient. (Boland   [0119] It should be appreciated that in addition to the evaluation of the patient's demographic, medical, and lifestyle information, the personalized care plan creation/update engine 414 may evaluate the historical personalized care plan information for a patient to determine appropriate patient actions to include in a personalized care plan. For example, the personalized care plan creation/update engine 414 may look to a history of personalized care plans created for this patient, as may be maintained in the personalized patient care plan database 416 in association with an identifier of the patient, to determine what patient actions the patient was able to successfully complete in previously prescribed personalized patient care plans and use this information to select those same patient actions for a current personalized patient care plan should the current personalized patient care plan have similar goals, general patient actions, and the like that the previously successful patient actions would satisfy. Thus, when selecting personalized patient actions to include in the personalized patient care plan, different weightings may be applied to patient actions based on whether or not they were previously prescribed to this patient, whether or not they were previously successfully completed by the patient in previously prescribed personalized patient care plans, and a level of successful or non-successful completion of the patient action in previously prescribed personalized patient care plans. [0125] In some cases, one goal may be adjusted in one direction and another in a different direction so as to balance the patient's ability to achieve a missed goal with an alternative goal while maintaining overall results that are to be generated, e.g., physical activity goal may be reduced while dietary goals may be increased so that the balance achieves the same overall effect. In some illustrative embodiments, the determination of alternative patient actions for performing the alternative goals may be based on a historical analysis of patient actions in other patient care plans that the patient has undergone. This historical analysis may identify other similar patient actions that achieved similar results to the patient actions that the patient is found to not be able to achieve in the patient's current personalized patient care plan. Such historical analysis may be performed in a similar manner as previously described above but with a focus on patient actions that were not achieved by the patient 442 in the PPCP 419. Also see at least [0128], [0171] and [0186])

CLAIM 3 & 15 – 
Boland further discloses a system having the limitations of:
The system of claim 1, wherein the messages and first patient data are time stamped, and performing computational analysis on the first patient data Boland [0211] In managing communication sessions, the communication session manager 1262 may further identify instances where a care team member's attention to a particular communication session is warranted. For example, the communication session manager 1262 may monitor communication sessions for responses from patients 1280 received from the patient communication systems 1270. In response to a patient's response message being received, a time period since receiving the response message may be monitored by the communication session manager and if the time period meets or exceeds a threshold time without a subsequent communication being sent to the patient communication system 1270, and the communication session is still active, then a corresponding action may be taken to continue the communication so that the patient 1280 perceives the communications between the patient and the care team member to be a continuing conversation. Also, please see at least Claim 2, 8, 12 and 18 of the reference.).

CLAIM 4 – 
Boland further discloses a system having the limitations of:
The system of claim 1, wherein the electronic device associated with the patient comprises a wearable device. (Boland [0055] Having generated a personalized patient care plan taking into account the patient's personal lifestyle, the illustrative embodiments further provide mechanism for assisting and controlling the monitoring of a patient's adherence to the personalized care plan as well as assist health professionals, assessors, automated assessment systems, and the like, in performing actions and initiating communications to maintain ongoing treatment and care of the patient. Such mechanisms may involve evaluating the lifestyle information for the patient, the personalized care plan with its associated care plan actions, and determining appropriate monitoring actions/communications to be performed, timing of monitoring actions/communications, communication modes to be utilized, content of such communications, and the like, so as to maximize a positive response from the patient. Examples of such monitoring actions may be interrogating health monitoring devices and/or applications associated with the patient, e.g., wearable devices such as a FitBit.TM., pedometer, GPS device, applications running on a patient's smart phone or other computing device, or the like, initiating a reminder communication to be sent to the patient to remind them to perform an action in accordance with their personalized patient care plan, scheduling a doctor's appointment for the patient and informing them of the appointment, initiating a call to the patient's telephone to discuss their progress, or any other action that a human or automated assessment system may perform to assist with the monitoring of the patient's adherence to the patient's personalized patient care plan.)

CLAIM 5 – 
Boland further discloses a system having the limitations of:
The system of claim 4, wherein the sensor data comprises at least one of blood pressure, body temperature, heart rate, activity data, and sleep data. (Boland [0190] As noted above, the assessor system(s) 430 in FIG. 4, for example, may pull in health/activity data from patient system(s) 441, such as sensor data from patient monitoring devices, e.g., smart scales, wearable monitoring devices such as FitBit.TM., or other Internet of Things (IoT) devices. The PCPCM system 410 generates a personalized care plan (PCP) for the patient and the care plan manager that sets forth a set of goals with regard to aspects of the patient's health (e.g., weight, diet, activity, medication, etc.). The PCPCM system 410 may utilize scripted and ad hoc messaging mechanisms to exchange messages between the system, the patient, and the care team member(s), such as via communication workflow engine 1420 and communication engine 1450, for example. The patient's communication device(s), e.g., patient communication device(s) 446, and the care team member(s) communication device(s), e.g., 434 in FIG. 4, may send/receive communications with each other and with the PCPCM system 410 via the mobile application of the illustrative embodiments. The scripts may be specific to the particular goals associated with the patient's care plan (e.g., weight, diet, activity, medication, etc.) with corresponding goal specific triggering conditions and timings. Also see at least [0241], [0234], and [0245].)

CLAIM 6 & 16 – 
Boland further discloses a system having the limitations of:
The system of claim 1, the operations further comprising: 
sending, to a computing device associated with an authorized person, messages according to the query setting; (Boland [0022] FIGS. 13A-13B see 1310. [0220] FIG. 13A illustrates an example communication interface from the perspective of a patient's mobile communication device using a mobile application in accordance with one illustrative embodiment. As shown in FIG. 13A, the communication exchange depicted shows a message 1310 from the care team member's computing device asking the patient about a recent increase in the patient's weight. This message may be an automatically generated (scripted) or manually generated by the care team member, however the patient's interface does not distinguish between whether the message 1310 is automatically generated or manual.)
receiving, from the computing device, fourth patient data comprising responses to the messages; wherein: generating third patient data further includes performing computational analysis on the fourth patient data; and generating the unique digital fingerprint for the patient is based on the first patient data, the second patient data, the third patient data, and the fourth patient data. Boland [0031] Each individual patient has a specific and different set of lifestyle conditions that make that patient unique from other patients. It is this uniqueness that is not reflected in the patient care plans generated by known mechanisms. [0038] The various lifestyle information data may be obtained directly from the patient, such as via an electronic questionnaire, through analysis of electronic medical records (EMRs) or other entries in databases associated with the patient (e.g., governmental databases associated with a patient's social security number, address, or the like), or otherwise obtained from one or more monitoring devices and/or applications utilized on one or more computing devices associated with the patient and with which the patient interacts, e.g., patient tracking applications on a smart phone, a medical monitoring device, or the like, that monitors physical activity, food logs, and the like. This lifestyle information may be generated from static information and may also be dynamically updated on a periodic or constant basis to obtain the most current lifestyle information representative of the patient's current lifestyle. The lifestyle information is utilized to customize or personalize a patient care plan for the specific patient such that the patient is presented with a resulting patient care plan that the patient feels is tailored specifically to them and the way they conduct their lives. [0048] Various lifestyle information analysis logic is provided to evaluate and classify the patient's lifestyle in accordance with a number of defined lifestyle categories. For example, the patient's lifestyle may be categorized according to level of physical activity, level of availability to healthy food sources, quality of home and work environment (lighting, air quality, quietness, safety, etc.), level of access to exercise facilities, various qualitative aspects of the patient's home and work life, and the like. From these categories, a more specific patient care plan is generated to achieve the goals and actions of the generic patient care plan, e.g., prescribe a specific type of diet plan which the patient has access to foods that meet with the diet plan and has a schedule that facilitates preparation of particular types of food.)

CLAIM 7 – 
Boland further discloses a system having the limitations of:
The system of claim 1, wherein the unique digital fingerprint is used to generate at least one of a predictive model or behavioral patterns for the patient. (Boland [0036] With regard to environmental lifestyle information, this information comprises one or more data structures with indications of the environmental quality and resource availability in the environments in which the patient is present, is predicted to be present at a later time (such as based on the temporal and spatial lifestyle information), or typically is present on a daily or routine basis. For example, environmental lifestyle information may include information about the patient's home location, e.g., in a rural, urban, or suburban environment, has access to parks, walking trails, etc. This environmental lifestyle information may include information about the patient's work location including whether the patient works in an office setting with fluorescent lights and relative quiet, in a manufacturing setting with heavy machinery and loud noises, works with computers the majority of the day, has his/her own office or is in a cubicle, the number of co-workers the patient has that they interface with on a daily basis, the types and/or identities of establishments around the patient's home/work for purposes of determining access to resources (e.g., products and services), air quality, weather conditions, elevation (for purposes of oxygen level determination, for example), and the like.    [0049] For example, if the patient has limited time due to long work hours, having young children that require attention in the mornings/evenings before/after work, and the like, then food preparation time will be determined to be a minimum and thus, a corresponding diet plan will be selected for this particular type of lifestyle involving more processed foods than another patient that may have more time to perform more complex food preparation actions. Similarly, based on the patient's lifestyle information as obtained from the various sources, the mechanisms of the illustrative embodiments may prescribe a walking regimen based on the fact that the patient lives near a walking trail (as obtained from GPS data) and works in a building that has multiple floors (as obtained from patient supplied lifestyle information, GPS data, and/or governmental real estate databases) such that walking the stairs is an option. The patient's lifestyle information may further indicate an ability to prescribe a strength-building regimen since the patient lives near a gym (obtained from GPS data) or has gym facilities at their office (obtained from the patient supplied lifestyle information and/or real estate database information listing amenities of the building where the patient works). The timing of such actions may be specified in the patient care plan such that the walking regimen may instruct the patient to take a 25 minute walk at 8 a.m. every weekday and walk up/down the stairs at their office on their way to and from work, and to and from lunch. The patient care plan may further specify that the patient is to go to the gym on Tuesday and Thursday at 7:30 p.m. to do 30 minutes of strength building exercise. Also see at least [0048]).

CLAIM 8 & 17 – 
Boland further discloses a system having the limitations of:
The system of claim 1, the operations further comprising: determining whether a predetermined amount of time for receiving the first patient data in response to a sent message is exceeded; and sending an alert to an authorized third party based on the determination. (Boland [0227] The communication instructions and/or scripted communications are sent to the care team member communication system executing a mobile application for managing communication sessions with one or more patient communication systems (step 1424). The mobile application receives the instructions/scripted communications and outputs one or more user interfaces to the care team member for monitoring the communication session with the patient communication system (step 1426). Depending on the nature of the instructions/scripted communications, the mobile application either sends out a predefined scripted communication to the patient communication system automatically or receives user input to provide an ad hoc communication or selection of a predefined template/script from a local template/script database (step 1428). The communication is sent to the patient communication system (step 1430) and the communication session is monitored for a response from the patient (step 1432). If a response is received from the patient, a time period between the response and a subsequent communication from the care team member is monitored (step 1434). In response to the time period reaching or exceeding a threshold, the mobile application alerts the care team member of the need for attention to the communication session (step 1436).)

CLAIM 9 & 18 – 
Boland further discloses a system having the limitations of:
The system of claim 1, the operations further comprising: receiving, from the client device associated with the patient, parameters for the query setting, the parameters comprising a query schedule; receiving, from the client device associated with the patient, parameters for an alert setting, the parameters comprising an alert criterion and an alert procedure; and generating messages according to the query setting. (Boland [0034] For example, with regard to temporal lifestyle information, the lifestyle information may comprise one or more data structures specifying one or more schedules of events that the patient undergoes either on a routine basis or on a dynamic basis, e.g., a baseline routine schedule that may be dynamically updated as events occur or do not occur. The temporal lifestyle information may comprise, for example, the time that the patient wakes in the morning, when they have their meals, when they go to work and return home, when they take their children to school, when they shop for groceries, when they go to bed at night, scheduled non-routine events, free time, scheduled flight, ferry, train, or other ground transportation departure/arrival times, and/or any other temporal information characteristic of the patient's daily life and other non-routine scheduled events.)

CLAIM 10 & 19 – 
Boland further discloses a system having the limitations of:
The system of claim 9, the operations further comprising: generating alerts based on the alert setting; and sending the alerts to an authorized third party. (Boland [0227] The communication instructions and/or scripted communications are sent to the care team member communication system executing a mobile application for managing communication sessions with one or more patient communication systems (step 1424). The mobile application receives the instructions/scripted communications and outputs one or more user interfaces to the care team member for monitoring the communication session with the patient communication system (step 1426). Depending on the nature of the instructions/scripted communications, the mobile application either sends out a predefined scripted communication to the patient communication system automatically or receives user input to provide an ad hoc communication or selection of a predefined template/script from a local template/script database (step 1428). The communication is sent to the patient communication system (step 1430) and the communication session is monitored for a response from the patient (step 1432). If a response is received from the patient, a time period between the response and a subsequent communication from the care team member is monitored (step 1434). In response to the time period reaching or exceeding a threshold, the mobile application alerts the care team member of the need for attention to the communication session (step 1436).)

CLAIM 11 – 
Boland further discloses a system having the limitations of:
The system of claim 1, wherein the messages comprise automated, pre- programmed messages. (Boland [0022] FIGS. 13A-13B see 1310. [0220] FIG. 13A illustrates an example communication interface from the perspective of a patient's mobile communication device using a mobile application in accordance with one illustrative embodiment. As shown in FIG. 13A, the communication exchange depicted shows a message 1310 from the care team member's computing device asking the patient about a recent increase in the patient's weight. This message may be an automatically generated (scripted) or manually generated by the care team member, however the patient's interface does not distinguish between whether the message 1310 is automatically generated or manual. Also see at least, [0169], [0177], [0214], and [0194])

CLAIM 12 – 
Boland further discloses a system having the limitations of:
The system of claim 1, the operations further comprising: updating a treatment plan for the patient based on the generated unique fingerprint. ( Boland [0105] A personalization resources storage 418 provides resources utilized by the personalized care plan creation/update engine 414 for identify and correlate demographic, medical, lifestyle information, and general patient care plan information associated with a patient into a series of personalized patient care plan actions and corresponding monitor actions for an assessor. The personalization resources storage 418 may comprise systems of rules, patterns, equations, algorithms, and various other types of logic that codify or otherwise implement functions for selecting and deciding how to personalize a general set of goals and actions in a general patient care plan to a personalized patient care plan. These rules, patterns, equations, algorithms, and the like, may be developed over time by subject matter experts, automatically identified by automated systems, such as natural language processing systems, or the like. For example, such automated and manual based mechanisms may be provided as part of a resource generating engine 419 described in greater detail hereafter. Also see at least [0115], [0119], and [0138].)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442)  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686